Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide a description corresponding to “predetermined and adaptable threshold” as recited in claims 9-11, 19 and 20. The specification does not appear to discuss any threshold. In addition, the specification fails to provide a description corresponding to the merging functions as recited in claims 10, 17, and 20. Appropriate correction is required.
The preamble of claims 1 and 12 state that the claims are “for resolving terminated transactions” and preamble of claim 16 states that the claim is for “protecting a resource”.  While the preambles have not been given any patentable weight, it is unclear how any of the preambles relate to any of the claims or the specification.  In that regard, the recitation of those features in the portions of the specification that include the claim language are also unclear. Claim 16 recites “program instructions to process, the relation between the first content and the at least one existing content and determining if”.  It appears that the language is a copy of claim 1 and that “determining” was not changed to “to determine” to correspond to the program instruction language.  Claim 17 is objected to for not ending with a period, and thus not being in the form of a sentence. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “one or more processors” a plurality of times (and “one or more processor” once which is grammatically incorrect).  It is unclear if the claims intend to refer to the same group of processors or a plurality of different groups of “one or more processors” as there is no differentiation between the recitations. Claims 3, 5, and 8-11 recite additional processors that exacerbate the same issue. Claim 17 also has the same issued as it recites “one or more processors”, which was previously recited in claim 16. Appropriate correction is required.
Claim 1 recites “processing, by one or more processors, the relation between the first content and the at least one existing content and determining if a relationship exists between the contents”.  It is unclear what “processing” the relation accomplishes or requires. It appears that the processing is to determine if a relationship exists between the first content and the at least one existing content.  Claim 16, with slightly different language, includes the same issue. Appropriate correction is required.
Claims 1 and 16 recite “the relation” in the limitation related to a processing step.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.
Claim 1 recites “wherein it is determined that a relationship exists between the contents” which is unclear in the context it is used, as creating a set of relation data does not make any based on a determination that a relationship exists between the he first content and the at least one existing content. Claim 16, with slightly different language, includes the same issue. Appropriate correction is required.
Claims 1 and 16 recite “the new content” in the limitation related to a creating step.  There is insufficient antecedent basis for this limitation in the claims.  It is assumed that this is an attempted reference to the first content. Appropriate correction is required.
Claim 1 recites “a score value between the association of the first content and each of the at least one existing content which a set of relation data was created between the contents;”, and it is unclear how a score can be “between” to content elements, or to what the association, which is not previously recited, is referring. Claims 12 and 16, with slightly different language, includes the same issue. Appropriate correction is required.
Claims 1 and 16 recite “the association” in the limitation related to a calculating step.  There is insufficient antecedent basis for this limitation in the claims.  It is assumed that this is an attempted reference to the relation. Appropriate correction is required.
Claim 1 recites “adjusting, by one or more processors, accessibility of the aggregated data set based on the score value associated with each content and the content collection”, and it is unclear what the phrases “accessibility of” and “based on the score value associated with” are intended to be modifying. That is, it is unclear if the phrase “accessibility of” is intended to modify “the aggregated data set” and “the content collection”, or just “the aggregated data set”.  It is also unclear if the phrase “based on the score value associated with” is intended to modify “each content” and “the 
Claim 5 recites “substantially automatic” with regards to generating.  The term "substantially" is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 11 recites “substantially automatically” and has the same issues as discussed above with regards to claim 5. Appropriate correction is required.
Claims 9, 11 and 19 recite “predetermined and adaptable threshold”, which is indefinite as it is unclear how a threshold can be both predetermined and adaptable.  That is, if a threshold is adapted, the threshold is no longer predetermined. The claim will be interpreted as requiring a threshold that is either predetermined or adaptable. Appropriate correction is required.
Claim 12 recites “A computer program product for resolving terminated transactions, the method comprising:” and, as such, it is unclear if the claims are supposed to be directed to a program product or a method. Appropriate correction is required.
Claim 12 recites “program instructions to process the relationship data between the at least two contents and determining if a relationship already exists based on the relationship data, wherein a relationship does not exist;” includes a number of statements which seem to contradict each other. It is unclear what, if anything, the processing of the relationship data between the at least two contents requires to occur. In addition, it is unclear, when the claim previously recites “the relationship data” was received and was processed, what is left to be determined in the determining step as the relationship data seems to already define the status of any existing relationship. It is also noted that the term “determining” should be amended to recite “to determine” to be consistent with the form of the program instruction claim.  Finally, the statement “wherein a relationship does not 
Claim 14 recites “a coefficient value to calculate the score value” seems to be missing a verb or other transitory phrase such as “is used”, as the claim is otherwise non-idiomatic English. Appropriate correction is required.
Claim 16 recites “A computer system for protecting a resource, the computer program product comprising:” and, as such, it is unclear if the claims are supposed to be directed to a system or a program product. Appropriate correction is required.
Claim 17 recites “merging, by one or more processors, the new content with at least one of” but fails to provide any second thing that may be part of the merger and ends without a period.  Appropriate correction is required.
Claim 19 recites “, and if it is determined that the new content is within a predetermined and adaptable threshold of similarity to one of the at least one preexisting content” but fails to recite what may occur as a result of any possible determination. As such, the remaining phrase is non-idiomatic English. Based on the use of the word “if”, this portion of claim 19 will be interpreted as optional and disregarded. Appropriate correction is required.
Claims 2-11, 13-15, and 17-20 are rejected for incorporating at least the issues of the claims from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “receiving, by one or more processors, a first content submitted to a content collection; analyzing, by one or more processors, the first content in relation to at least one existing content within the content collection; processing, by one or more processors, the relation between the first content and the at least one existing content and determining if a relationship exists between the contents; creating, by one or more processor, a set of relation data between the new content and the at least one existing content, wherein it is determined that a relationship exists between the contents; calculating, by one or more processors, a score value between the association of the first content and each of the at least one existing content which a set of relation data was created between the contents; aggregating, by one or more processors, a data set of the at least one content and the relations between the at least one contents within the content collection; adjusting, by one or more processors, accessibility of the aggregated data set based on the score value associated with each content and the content collection; processing, by one or more processors, a request for a data subset of the data set, wherein the data subset is associated with a predetermined and adaptable set of parameters of the data set; and 
For substantially similar reasons, “Content validation” is also an abstract idea because it is a mental process, including concepts performed in the human mind, such as observations, evaluations, 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element of one or more processors. The additional element does not integrate the exception into a practical application as the additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element recites well-understood, routine, and conventional activity.  The use one or more processors in business and personal data analysis and processing is commonplace, including in the information gathering and preparation of this office action. Accordingly, claim 1 is ineligible.

Dependent claim 2 further limits the abstract idea of “Content validation” by introducing the element of the first content is received with the relation substantially simultaneously in the request and processed substantially simultaneously, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 2 is also non-statutory subject matter. 
Dependent claim 3 further limits the abstract idea of “Content validation” by introducing the element of adjusting, by one or more processors, the score value with a modifier value, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 3 is also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of “Content validation” by introducing the element of the modifier value is calculated using an adaptable function, wherein the adaptable function is a learning algorithm, which does not include meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 4 is also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea of “Content validation” by introducing the element of generating, by one or more processors, a relation between at least two contents, wherein the generation of the relation is substantially automatic based on a set of stored data, wherein the set of stored data contained information related to previously created relations and received content, which does not include an improvement to another technology or technical field, 
Dependent claim 6 further limits the abstract idea of “Content validation” by introducing the element of the generating of a relation between at least two contents is performed by a learning algorithm, which does not include meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Content validation” by introducing the element of the set of relation data includes a relation type identifier, a weight score, a function by which the relation weight score may get changed, the time of creation or update, information about the user(s) who create or update the relation, and user(s) comments, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 7 is also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea of “Content validation” by introducing the element of receiving, by one or more processors, at least one new content in the content collection, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 8 is also non-statutory subject matter.
Dependent claim 9 further limits the abstract idea of “Content validation” by introducing the element of comparing, by one or more processors, the new content and the at least one 
Dependent claim 10 further limits the abstract idea of “Content validation” by introducing the element of merging, by one or more processors, the new content with each of the at least one preexisting content which surpassed the predetermined and adaptable threshold, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 10 is also non-statutory subject matter.
Dependent claim 11 further limits the abstract idea of “Content validation” by introducing the element of assigning, by one or more processors, the new content and the at least one preexisting content a set of relation data substantially automatically if it is determined that the new content is within a predetermined and adaptable threshold of similarity to one of the at least one preexisting content, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 11 is also non-statutory subject matter.
Dependent claims 2-11 further recite the additional element one or more processors, which does not include an improvement to another technology or technical field, an improvement to the 
Claims 12-20 are parallel in nature to claims 1-11. Accordingly claims 12-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0302338 to Zaveri.
With regards to claims 1 and 16, Zaveri teaches:
one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by, at least one of the one or more processors (Fig. 22, paragraphs [0243]-[0248]), the program instructions comprising:
receiving, by one or more processors, a first content submitted to a content collection (paragraph [0029], “In various embodiments, the systems and methods can delegate, at the request of the first user, a task to another user in association with at least a portion of content in the data content object. The systems and methods can receive a response to the task from the other user. The systems and methods can to integrate the response into the portion of content. The systems and methods can to inform the first user of the response.”); 

processing, by one or more processors, the relation between the first content and the at least one existing content and determining if a relationship exists between the contents (paragraph [0032], “As described herein, the history buffer may be dedicated to the first data content object. Additionally, the first data content object and a second data content object may belong to a workspace object, and the history buffer is dedicated to the workspace object. The first data content object may, for example, comprises a file or an object relating to a user, a group of users, a tag configured to associate with another data content object, or a project.”); 
creating, by one or more processor, a set of relation data between the new content and the at least one existing content, wherein it is determined that a relationship exists between the contents (paragraph [0014], “Management of a project can include management of data content objects in connection with the project, such as collecting or otherwise associating one or more data content objects with a project.”); 
calculating, by one or more processors, a score value between the association of the first content and each of the at least one existing content which a set of relation data was created between the contents (paragraph [0039], “Scoring factors may include the identity of the data content object being interacted with, the actor performing the operation, the subsection/subpart of the data content object being interacted with, the number of operations with the data content object, the relationship between the actor and the target, the particular workflow to which the data content object belongs, the organization (enterprise) to which the data content object belongs, etc.”); 

adjusting, by one or more processors, accessibility of the aggregated data set based on the score value associated with each content and the content collection (paragraph [0040], “Various relevance scoring techniques may be used to determine whether one or more operations merit generating a notification for a target.”; paragraph [0041], “a relevance scoring module configured to evaluate the scoring factors associated with the one or more operations performed by the one or more acting users to generate a relevance score associated with the target user and associated with the one or more operations performed by the one or more acting users; and a notification module configured to provide a notification to the target user upon satisfaction of a notification threshold condition, satisfaction of the notification threshold condition being based on identification of one or more particular operations performed by the one or more acting users that satisfy one or more relevance threshold conditions, satisfaction of the one or more relevance threshold conditions being based on the relevance score associated with the one or more operations performed by the one or more acting users, the notification being about the one or more particular operations performed by the one or more acting users that satisfy the one or more relevance threshold conditions.”); 
processing, by one or more processors, a request for a data subset of the data set, wherein the data subset is associated with a predetermined and adaptable set of parameters of the data set 
formatting, by one or more processors, the requested data subset to a readable format (paragraph [0145], “As such, the event module 402 may determine events being performed on a data content object, by a user, using a data-content object processing application. As described herein, an event can comprise: an operation being performed on content of the data content object being accessed the ASP system 104 (e.g., reading, creating, modifying, removing, inserting, and moving content): creating, removing, uploading, or downloading the data content object through the ASP system 104; a user sharing the data content object with another user through the ASP system 104; or associating or disassociating the data content object to a workspace or a tag through the ASP system 104.”).

With regards to claim 12, Zaveri teaches: 
one or more computer readable storage media and program instruction stored on the one or more computer readable storage media (Fig. 22, paragraphs [0243]-[0248]), the program instructions comprising: 

program instructions to process the relationship data between the at least two contents and determining if a relationship already exists based on the relationship data, wherein a relationship does not exist (paragraph [0032], “The events may include, for example: reading, creating, modifying, removing, inserting, or moving content of the first data content object; creating, removing, uploading, downloading or sharing the first data content object; and associating or disassociating the data content object to a workspace or a tag.”); 
program instructions to create a relation between the at least two contents (paragraph [0014], “Management of a project can include management of data content objects in connection with the project, such as collecting or otherwise associating one or more data content objects with a project.”); 
program instructions to calculate a score value between the at least two contents (paragraph [0039], “Scoring factors may include the identity of the data content object being interacted with, the actor performing the operation, the subsection/subpart of the data content object being interacted with, the number of operations with the data content object, the relationship between the actor and the target, the particular workflow to which the data content object belongs, the organization (enterprise) to which the data content object belongs, etc.”); 
program instructions to aggregate a content collection data set (paragraph [0039], “Example subsections/subparts of a parent data content object may include a page, slide, sheet, paragraph, line, word, table, row, column, cell, header, footer, equation, formula, chart, shape, list, table of 
program instructions to adjust accessibility of the aggregated content collection data set paragraph [0040], “Various relevance scoring techniques may be used to determine whether one or more operations merit generating a notification for a target.”; paragraph [0041], “a relevance scoring module configured to evaluate the scoring factors associated with the one or more operations performed by the one or more acting users to generate a relevance score associated with the target user and associated with the one or more operations performed by the one or more acting users; and a notification module configured to provide a notification to the target user upon satisfaction of a notification threshold condition, satisfaction of the notification threshold condition being based on identification of one or more particular operations performed by the one or more acting users that satisfy one or more relevance threshold conditions, satisfaction of the one or more relevance threshold conditions being based on the relevance score associated with the one or more operations performed by the one or more acting users, the notification being about the one or more particular operations performed by the one or more acting users that satisfy the one or more relevance threshold conditions.”); 
program instructions to process a request for a subset data set of the content collection data set (paragraph [0145], “The event may be one resulting from an action performed on the data content object through the ASP system 104 at a request of a first user at the client 102. As such, the event module 402 may determine events being performed on a data content object, by a user, using a data-content object processing application.”); and 


With regards to claim 2, Zaveri teaches: the first content is received with the relation substantially simultaneously in the request and processed substantially simultaneously (paragraph [0011], “Examples of events can include changes implemented to content of the data content object, a user commenting regarding the data content object, a user reading content of the data content object, a user creating the data content object, a user saving the data content object, a user sharing the data content object with another user, and communicating in connection with a data content object. As used herein, comments can include text, audio, or video based comments, which can be associated with a data content object. The contextual information can include metadata relating to, and possibly generated during, the event. For example, where the event is a change implemented to the data content object, the metadata may relate to the change implemented.”; paragraph [0083], “Contextual information regarding a data content object can include metadata relating to an operation performed on content of the data content object. Operations can include: reading, writing, modifying, creating, removing, inserting, or moving content of the data content object; creating, removing, uploading, downloading of the data content object; sharing the data content object with 

With regards to claim 3, Zaveri teaches: adjusting, by one or more processors, the score value with a modifier value (paragraph [0262], “Scoring manager 2402 may apply weights to each of the scores from each of the other scoring modules to generate the relevance score.”).

With regards to claim 4, Zaveri teaches: the modifier value is calculated using an adaptable function, wherein the adaptable function is a learning algorithm (paragraph [0272], “Machine learning module 2422 may use the target's feedback and/or behavior to assist it in modifying weights of existing scoring factors, identifying new scoring factors to add to the relevance algorithm, modifying (including removing) existing scoring factors from the scoring algorithm, and/or the like.”).

With regards to claim 5, Zaveri teaches: generating, by one or more processors, a relation between at least two contents (paragraph [0014], “As used herein, “data content object” can refer to a file or can refer to an object relating to a user, a group of users, a tag configured to associate with another data content object, or a project.”), wherein the generation of the relation is substantially automatic based on a set of stored data (paragraph [0014], “Further, in some embodiments, the data content object can be a tag configured to be associated with another data content object. As user herein, a “tag” can be one or more keywords that describe the data content object to which it is associated.”), wherein the set of stored data contained information related to previously created relations and received content (paragraph [0014], “As user herein, a “tag” can be one or more keywords that describe the data content object to which it is associated.”).

With regards to claim 6, Zaveri teaches: the generating of a relation between at least two contents is performed by a learning algorithm (paragraph [0262], “It will be appreciated that the weights may be modified by curation module 2420 and/or by machine learning module 2422. It will be appreciated that scoring manager 2402 may be configured, curated and/or learn to increase and/or decrease the weights of certain scores. In some cases, scoring manager 2402 may be configured, curated and/or learn to ignore certain scores, such as the target location score.”).

With regards to claim 7, Zaveri teaches: the set of relation data includes a relation type identifier (paragraph [0015], “For example, each type of data content object can have an associated space (e.g., a “file space” augments file objects accessed therethrough, “people space” augments people objects accessed therethrough, “group space” augments group objects accessed therethrough, “project space” augments project objects accessed therethrough, and “tag space” augments tag objects accessed therethrough).”), a weight score (paragraph [0042]), a function by which the relation weight score may get changed (paragraph [0042]), the time of creation or update (paragraph [0032]), information about the user(s) who create or update the relation (paragraph [0032]), and user(s) comments (paragraph [0025], “Examples of the secondary actions can include: entering a comment in association with the first card; sharing the first card with another user, deferring presentation of the first card, and assigning a task associated with the event to another user (e.g., delegating).”).

With regards to claims 8 and 18, Zaveri teaches: receiving, by one or more processors, at least one new content in the content collection (paragraph [0112], “Accordingly, in some embodiments, the client module 202 may comprise a management interface adapted to receive user 

With regards to claim 13, Zaveri teaches to display the requested data set (paragraph [0032], “The events may include, for example: reading, creating, modifying, removing, inserting, or moving content of the first data content object; creating, removing, uploading, downloading or sharing the first data content object; and associating or disassociating the data content object to a workspace or a tag.”; paragraph [0086], “A workspace can include a dashboard configured to assist users in productively navigating issues and items of relevance regarding data content objects access through the workspace, for example to create, present, publish or share content in data content objects (e.g., documents, spreadsheets and presentations). The relevance may be determined based on various factors, including the preferences of the user perceiving the dashboard (the percipient user) and the history of activity by the user perceiving the dashboard, and the like. The relevance and/or preferences for the user may be implemented by way of one or more criteria used by the dashboard when displaying event cards to the user.”).

With regards to claim 14, Zaveri teaches a coefficient value […] to calculate the score value (paragraph [0284], “Scoring manager 2402 in step 2914 determines the impact weights and in step 2916 computes the relevance score. In some embodiments, scoring manager 2402 applies the formula: Relevance Score=f {H(T_O+T_D+I)+M(T_A+A_T)+L(T_L)}, where H is a high impact weight, M is a moderate impact weight and L is a low impact weight.”).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0302338 to Zaveri as applied to claims 1-8, 12-14, 16, and 18 above, and further in view of U.S. Patent Application Publication No. 2018/0046708 to Stewart et al.
With regards to claim 9, Zaveri teaches associating related content (paragraphs [0083]-[0085]), but fails to explicitly teach content comparisons and merging. However Stewart et al. teaches comparing, by one or more processors, the new content and the at least one preexisting content, and if it is determined that the new content is within a predetermined and adaptable threshold of similarity to one of the at least one preexisting content […] (paragraph [0029], “a comparison engine that determines a degree of closeness between the text topic and the media topic; a cluster engine that clusters the text object and the image object to form a clustered article when the degree of closeness is within a threshold.”; paragraph [0040], “wherein each element mi,j in the content distance matrix refers to an object i and an object j; and comparing each element mi,j of the content distance matrix with a threshold, and if the element meets or exceeds the threshold, digitally clustering the objects i and j.”). This part of Stewart et al. is applicable to the system of Zaveri as they both share characteristics and capabilities, namely, they are directed to data processing of content that may be grouped. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content management system of Zaveri to include the content comparisons and merging as taught by Stewart et al. One of ordinary 

With regards to claims 10, 17 and 20, Zaveri teaches associating related content (paragraphs [0083]-[0085]), but fails to explicitly teach content comparisons and merging. However Stewart et al. teaches merging, by one or more processors, the new content with each of the at least one preexisting content which surpassed the predetermined and adaptable threshold […] (paragraph [0029], “a comparison engine that determines a degree of closeness between the text topic and the media topic; a cluster engine that clusters the text object and the image object to form a clustered article when the degree of closeness is within a threshold.”; paragraph [0040], “wherein each element mi,j in the content distance matrix refers to an object i and an object j; and comparing each element mi,j of the content distance matrix with a threshold, and if the element meets or exceeds the threshold, digitally clustering the objects i and j.”).  This part of Stewart et al. is applicable to the system of Zaveri as they both share characteristics and capabilities, namely, they are directed to data processing of content that may be grouped. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content management system of Zaveri to include the content comparisons and merging as taught by Stewart et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zaveri in order to collect data that is likely to be useful and associated together (see paragraphs [0070] and [0084]-[0085] of to Stewart et al.).

With regards to claims 11 and 19, Zaveri teaches associating related content (paragraphs [0083]-[0085]), but fails to explicitly teach assigning the new content and the at least one preexisting .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0302338 to Zaveri as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2016/0232575 Kirti et al.
With regards to claim 15, Zaveri teaches calculating a score using a coeffiecitent (paragraph [0284]), but fails to explicitly teach that the value is calculated using a linear function.  However, Kirti et al. teaches that the coefficient value is calculated using a linear function (paragraph [0070], 
This part of Kirti et al. is applicable to the system of Zaveri as they both share characteristics and capabilities, namely, they are directed to content management and grouping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zaveri to include the linear weighting function as taught by Kirti et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zaveri in order to provide a statistically representative model for classifying data (see the paragraph [0070] of Kirti et al.).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2018/0121849 to Torres et al. discusses a system for collecting events for curating a personal user feed. 
U.S. Patent Application Publication No. 2014/0289645 to Megiddo et al. discusses a system for tracking changes and associating collaborative content with a plurality of users.
U.S. Patent Application Publication No. 2014/0351346 to Barton discusses a system for storing and processing content, including content to be shared with other users who may modify the content.
U.S. Patent Application Publication No. 2014/0122592 to Houston et al. discusses a system for managing pooled collections of content items, such as photos, in a content management system.

U.S. Patent Application Publication No. 2017/0011643 to Wang et al. discusses merging data that meets a threshold level of similarity.  
"An Approach for Combining Content-based and Collaborative Filters” to Qing Li et al. discusses combining data that meets a threshold level of similarity.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624